DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 28 October 2021, has been reviewed and entered.  Claims 1-5, 7, 8, 10, 11, 14, and 16 are canceled, claim 6 is amended, and claim 22 is added, leaving claims 6, 9, 12, 13, 15, and 17-22 pending.  This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 28 October 2021 have been fully considered but they are not persuasive.  Applicant’s arguments are drawn to amended subject matter, which are addressed in the rejection below.

Allowable Subject Matter
Claims 15, 17, 19, and 21 are allowed.  The closest prior art is Koenig (WO 2009067728 A1), who discloses a necktie (fig 1, abstract) comprising interchangeable display segments (1, 2, 3, 4) including compartments (15) and first and second 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover, base, first section, second section (claims 6, 15, 18, and 19), two compartments (claim 6), at least two section fasteners or fastener members (claim 22) must be shown or the feature(s) canceled from the claim(s).  Please note that the drawings show a cover and a base of the prior art but not the present invention.  There is not reference character for the first and second sections, and it is not clear which elements of the segment are the first and second sections.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: first section, second section (claims 6, 15, 18, and 19), two compartments (claim 6), at least two section fasteners or fastener members (claim 22).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 9, 12, 13, 18, 20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new matter is the first section, second section (claims 6, 15, 18, and 19), two compartments (claim 6), at least two section fasteners or fastener members (claim 22) in combination with the subject matter added to claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 12, 13, 18, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rendered indefinite by the recitation “a compartment” in line 5 and again in line 8.  Is Applicant intending to claim one or two compartments?  If one compartment, then the second recitation should read –said compartment--.  If two 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quadrum® Intercept Snaplock Holder with Black Gasket (hereinafter, “Quadrum” as described in para. 0197-0198 and figs 3M-3Q of the present disclosure).

As to claim 6, as best understood, Quadrum® Intercept Snaplock Holder with Black Gasket (hereinafter, “Quadrum” as described in para. 0197-0198 and figs 3M-3Q of the present disclosure) discloses an interchangeable display segment to connect to a neckwear (figs 3M-3Q, capable of connecting to a neckwear, such as by adhesive), the interchangeable display segment configured for housing and displaying a coin, medal or 
a first coin holder, coin capsule or bullion bar holder comprising a cover (131 in fig 3N and 3O and/ or unlabeled element in front of 137 in fig 3Q) and a base (132 in fig 3N and 3O and/ or 135 in fig 3Q) engaged with the cover that form a compartment (133 and/ or 136) for holding and displaying a first coin, medal or bullion bar (capable of housing and intended to house and display a coin such as 129 and/ or 137);
the first coin, medal or bullion bar (129 and/ or 137);
a compartment to secure the first coin holder, coin capsule or bullion bar holder (130 and/ or the unlabeled element behind 135 in fig 3Q);
a first section and a second section of the interchangeable display segment (top and bottom of 130 and/ or the unlabeled element behind 135 in fig 3Q), the first section and the second section of the interchangeable display segment each configured to form a portion of the compartment to secure the first coin holder, coin capsule or bullion bar holder (capable of forming and intended to form, as shown in figs 3M-3Q);
one or two display windows through which the coin, medal or bullion bar is viewable (para. 0197 discloses, “clear-plastic parts”), the one or two display windows provided at the front of the interchangeable display segment or at the front and rear of the interchangeable display segment (para. 0197 discloses, “this coin holder includes two engagable, rigid, clear-plastic parts consisting of the base 130 and cover 131”);
a first fastener or fastener member directly connected to the first section or the second section (para. 0197 discloses, “the base 130 and cover 131, which interlock by 
a second fastener or fastener member directly connected to the first section or the second section (para. 0197 discloses, “the base 130 and cover 131, which interlock by snapping them together,” therefore, each of the base and cover has a “fastener member” which enables them to snap together), wherein the first fastener or fastener member is configured to directly connect without a key or tool the interchangeable display segment to a second fastener or fastener member of a first neckwear panel component of the neckwear (capable of directly connecting to a first neckwear panel component, such as one that has similar structure to the interlocking snap fasteners of 130 and 131), and the second fastener or fastener member of the interchangeable display segment is configured to directly connect without a key or tool the interchangeable display segment to a first fastener or fastener member of a second neckwear panel component of the neckwear (capable of directly connecting to a first neckwear panel component, such as one that has similar structure to the interlocking snap fasteners of 130 and 131), each of the first neckwear panel component and the second neckwear panel component selected from the group consisting of: a neckband module; another display segment; and a torso segment (capable of being a neckband module; another display segment; and a torso segment, as the first and second neckwear panel component are functional recitations and are not structural requirements of the claim).

Claim Rejections - 35 USC § 103

Claims 6, 9, 12, 13, 18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 3430829 A, hereinafter, “Wilson”) in view of Kramer (US 3635335 A) and Ramsey et al. (US 9078508 B2, hereinafter, “Ramsey”).

As to claim 6, as best understood, Wilson discloses an interchangeable display segment to connect to a neckwear (container, title, intended to connect/ attach to wearing apparel as disclosed in col 1 line 20-25 and capable of connecting/ attaching to wearing apparel such as neckwear), the interchangeable display segment configured for housing and displaying a coin, medal or bullion bar (capable of housing and intended to house and display coins 17), comprising:
a first coin holder, coin capsule or bullion bar holder comprising a cover (12) and a base (18) engaged with the cover for holding and displaying a first coin, medal or bullion bar (capable of and intended to hold and display a first coin 17, see modification below regarding “compartment”);
a compartment (11) to secure the first coin holder, coin capsule or bullion bar holder (capable of securing and intended to secure 18 as shown in fig 1);
a first section and a second section of the interchangeable display segment (outer surface of 11 and outer surface of 12, Examiner notes that the term "section" is very broad and merely means "one of several components; a piece" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the first section and the second section of the 
one or two display windows through which the coin, medal or bullion bar is viewable (“cover 12 may be formed of a clear transparent plastic material… includes lens 16,” col 1 line 60-70), the one or two display windows provided at the front of the interchangeable display segment or at the front and rear of the interchangeable display segment (col 1 line 60-65 discloses 11 and 12 are both “clear transparent plastic material,” so any portion of the display segment designated the front or rear would be considered to have a window);
a first fastener or fastener member directly connected to the first section or the second section (pin 23 is directly connected to the outer surface of 11 which is considered one of the “first and second sections”); and
wherein the first fastener or fastener member is configured to directly connect without a key or tool the interchangeable display segment to a second fastener or fastener member of a first neckwear panel component of the neckwear (23 is capable of directly connecting to a second fastener such as 26 or one similar to 26), and the second fastener or fastener member of the interchangeable display segment is configured to directly connect without a key or tool the interchangeable display segment to a first fastener or fastener member of a second neckwear panel component of the neckwear (26 is capable of directly connecting to a first fastener such as 23 or one similar to 23), each of the first neckwear panel component and the second neckwear panel component selected from the group consisting of: a neckband module; another display segment; and a torso segment (capable of being a “module” or “segment”).

Wilson does disclose 18 is for holding and displaying a first coin, medal or bullion bar (capable of and intended to hold a coin, such as 17).
Kramer teaches a similar holder (combination of pressure pad 13 and a flat seat 14) forming a compartment (occupied by C in fig 2 and empty in fig 5, where the combination of 13 and 14 define a compartment).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the holder of Wilson with a compartment as taught by Kramer for supporting the coin above and out of rubbing contact with the remaining elements of the segment (Kramer col 2 line 14-41).
Wilson does not disclose a second fastener or fastener member directly connected to the first section or the second section.
Ramsey teaches a similar interchangeable display segment (detachable receptacle, title), including a first and second fastener or fastener member directly connected to the first section or the second section (pins 24 are directly connected to section 22).
The fasteners/ pins of Wilson and Ramsey function in the same manner, which is to pierce a piece of fabric (Wilson’s garment 24 and Ramsey col 4 line 5-15) to fasten a container thereto.  One of ordinary skill would recognize that a container holding coins such as what is taught by Wilson would have weight that could strain the garment material at the location of the pin.  One of ordinary skill would further recognize that providing a second pin would distribute the weight of the container holding coins and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a second fastener, for retaining the container assembly in place (Ramsey col 4 line 15-20).

As to claim 9, Wilson as modified does not disclose the interchangeable display segment is hermetically sealed.
Kramer teaches a similar segment (numismatic coin or medal display case, title), including the interchangeable display segment is hermetically sealed.
Both Wilson and Kramer are drawn to enclosing a coin in a container, with a transparent cover (Kramer transparent cover D) for viewing the coin in the container.  The only difference is that Wilson does not expressly disclose the container is hermetically sealed and Kramer does (Kramer abstract, col 2 line 1-10, 40-50, 60-70).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the interchangeable display segment is hermetically sealed, for preserving the coin from tarnishing (Kramer col 2 line 65-70).

As to claim 12, Wilson does not disclose the interchangeable display segment of claim 6, wherein the coin, medal or bullion bar comprises gold, silver or platinum.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the coin, medal or bullion bar comprising gold, 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the coin, medal or bullion bar comprising gold, silver or platinum, and platinum, because gold, silver or platinum are known materials for coins, medals, and bullion bars.

As to claim 13, Wilson as modified discloses the interchangeable display segment of claim 6, wherein the coin, medal or bullion bar is a member of a set or series of coins, medals or bullion bars (Wilson fig 1 shows two coins 17 and col 2 line 5 uses coins in the plural, so there are necessarily at least two coins, such that each coin is a member of a set of two coins).

As to claim 18, Wilson as modified discloses the interchangeable display segment of claim 6, wherein the first section or the second section comprises a closure (Wilson 19).  

As to claim 20, Wilson as modified discloses the interchangeable display segment of claim 6, wherein the first coin holder, coin capsule or bullion bar holder is intra-changeable with a second coin holder, coin capsule or bullion bar holder for 

As to claim 22, Wilson as modified discloses at least two section fasteners or fastener members (“members” of hinge 13 which necessarily comprises a portion of 11 and a portion of 12 and/ or arch 19 and/ or hook 21), the at least two section fasteners or fastener members to connect the first section of the interchangeable display segment to the second section of the interchangeable display segment (capable of connecting and intended to connect, see col 1 line 55-65 and col 2 line 10-20),

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadrum® Intercept Snaplock Holder with Black Gasket (hereinafter, “Quadrum” as described in para. 0197-0198 and figs 3M-3Q of the present disclosure) as applied to claim 6 above, and further in view of Kramer (US 3635335 A).

As to claim 9, Quadrum as modified does not disclose the interchangeable display segment is hermetically sealed.
Kramer teaches a similar segment (numismatic coin or medal display case, title), including the interchangeable display segment is hermetically sealed.
Both Quadrum and Kramer are drawn to enclosing a coin in a container, with a transparent cover (Kramer transparent cover D) for viewing the coin in the container.  The only difference is that Quadrum does not expressly disclose the container is hermetically sealed and Kramer does (Kramer abstract, col 2 line 1-10, 40-50, 60-70).
.

Claims 12 , 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadrum® Intercept Snaplock Holder with Black Gasket (hereinafter, “Quadrum” as described in para. 0197-0198 and figs 3M-3Q of the present disclosure).

As to claim 12, Quadrum does not disclose the interchangeable display segment of claim 6, wherein the coin, medal or bullion bar comprises gold, silver or platinum.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the coin, medal or bullion bar comprising gold, silver or platinum, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the coin, medal or bullion bar comprising gold, silver or platinum, and platinum, because gold, silver or platinum are known materials for coins, medals, and bullion bars.


It is known to provide coins in sets.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide additional coins to result in a set of coins, since mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).

As to claim 20, Quadrum discloses the interchangeable display segment of claim 6, wherein the first coin holder, coin capsule or bullion bar holder is intra-changeable with a second coin holder, coin capsule or bullion bar holder for holding a second coin, medal or bullion bar of the neckwear (capable of being intra-changed, such as when a second coin holder/ container is provided).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732